Citation Nr: 1632944	
Decision Date: 08/19/16    Archive Date: 08/26/16

DOCKET NO.  14-24 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for depression. 

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran, his sister, and his nephew 

ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 

INTRODUCTION

The Veteran served on active duty in the U.S. Army from September 1979 to September 1982, and on active duty in the U.S. Marines from October 1984 to September 1987.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision that denied service connection for PTSD and for depression, and denied entitlement to a TDIU.  The Veteran timely appealed.

In September 2014, the Veteran and his relatives testified during a video conference hearing before the undersigned.  Following the hearing, the Veteran submitted additional evidence and waived initial consideration of the evidence by the RO.  
 
The issues of service connection for depression and for entitlement to a TDIU are addressed in the REMAND portion of the decision below, and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran at the September 2014 hearing, that a withdrawal of the appeal for service connection for PTSD is requested.

CONCLUSION OF LAW

The criteria for withdrawal of the appeal for service connection for PTSD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).
REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection for PTSD

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran withdrew the appeal for service connection for PTSD on the record at the September 2014 hearing.  The withdrawal was reduced to writing in the hearing transcript and in September 2014 correspondence from the Veteran.  There remain no allegations of errors of fact or law for appellate consideration as to that issue.  Accordingly, the Board does not have jurisdiction to review the appeal for service connection for PTSD, and the claim is dismissed.


ORDER

The appeal seeking service connection for PTSD is dismissed.


REMAND

Depression

VA examination is necessary prior to final adjudication of a claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifested during an applicable presumption period for which the Veteran qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence of record for VA to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006). With respect to the third factor above, the Court of Appeals for Veterans' Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  McLendon, 20 Vet. App. at 83. 

In this case, the evidence includes a current diagnosis of major depressive disorder.  Also, on a "Report of Medical History" completed by the Veteran at the time of enlistment in April 1979, it appears that he checked both "yes" and "no" in response to whether he ever had or now had depression or excessive worry; the Veteran then crossed out and initialed both checkmarks, and checked "no" again.  Clinical evaluation at the time revealed no psychiatric disability.  The Veteran also checked "no" regarding depression or excessive worry when he enlisted in the U.S. Marines in June 1984.  Although the Veteran did not seek treatment in active service for depression, he has since reported episodes of lack of sleep, extreme nervousness, loss of ability to concentrate, and a general psychiatric breakdown that affected his ability to function in active service.  The current records also show a longstanding history of depression.  The Board finds that this is sufficient to trigger VA's duty to assist in obtaining a medical examination and opinion.

TDIU 

In July 2010, the Veteran reported that he was continuing to experience "severe bouts" with depression and erratic behavior, and was unable to find and hold onto any gainful employment.  In June 2011, the Veteran reported that he had not been employed since December 2010.  

As shown above, the Board has remanded the claim for service connection for depression, back to the AOJ for adjudication. The determination of the service connection claim could markedly affect the determination of the TDIU claim, particularly in light of the Veteran's September 2014 testimony.  Hence, any action on the TDIU claim must be deferred on remand until the service connection claim is addressed.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's outstanding VA treatment records, from February 2015 forward; and associate them with the Veteran's claims file (paper or electronic).

2.  Afford the Veteran a VA examination to determine the etiology of any depressive disorder found to be present.  The examiner must review the file, examine the Veteran, and provide an opinion as to whether a depressive disorder at least as likely as not (50 percent probability or more) either had its onset in active service or is otherwise related to active service.  Attention is invited to the service treatment records, which include reports of medical history completed by the Veteran in April 1979 and in June 1984.  Also, please review the Veteran's hearing testimony, in which he speaks to episodes of lack of sleep, extreme nervousness, loss of ability to concentrate, and a general psychiatric breakdown that affected his ability to function in active service.
 
The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists between service and the currently diagnosed depression.

3.  After ensuring that the requested actions are completed, readjudicate the claims on appeal-including the claim for a TDIU.  If the benefits sought are not fully granted, furnish a supplemental statement of the case (SSOC) and then return the appeal to the Board, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BETHANY L. BUCK 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


